AO 72A
(Rev. 8/82)

 

Case 5:21-cv-00006-LGW-BWC Document 13 Filed 03/23/21 Page 1 of 2

In the Gunited States District Court
For the Southern District of Georgia

Waprross Division
JOHN LAMAR SIMPSON, *
*
Plaintiff, * CIVIL ACTION NO.: 5:21-cv-6
*
v. *
*
JOHN WICKER; ROBERT TOOLE; and *
BENJAMIN FORD, *
*
Defendants. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 12. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff's Complaint for failure to follow this
Court’s Order and failure to prosecute, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Plaintiff in forma pauperis status on

 
AO 722A
(Rev. 8/82)

 

Case 5:21-cv-00006-LGW-BWC Document 13 Filed 03/23/21 Page 2 of 2

appeal.

SO ORDERED, this 7%) day of Mf eweV) , 2021.

 

 

HOY. LIZA\GOBBEY WOOD, JUDGE =~
UNJTED/ STATES DISTRICT COURT
SOWTHERN DISTRICT OF GEORGIA

 
